MURDOCK, Judge,
dissenting.
I respectfully dissent on the authority of Ex parte Patronas, 693 So.2d 473 (Ala.1997), and Ex parte Bryowsky, 676 So.2d 1322 (Ala.1996). In the latter case, our Supreme Court stated:
“When evidence in a child custody case has been presented ore tenus to the trial court, that court’s findings of fact based on that evidence are presumed to be correct....
“Neither the Court of Civil Appeals nor [the Supreme] Court is allowed to reweigh the evidence.... This case, like all disputed custody cases, turns on the trial court’s perception of the evidence. The trial court is in the better position to evaluate the credibility of the witnesses ... and the trial court is in the better position to consider all of the evidence, as well as the many inferences that may be drawn from that evidence, and to decide the issue of custody.”
676 So.2d at 1324-26.